Title: To George Washington from John Mathews, 24 September 1780
From: Mathews, John
To: Washington, George


                        
                            My Dear Sir,
                            Philadelphia Septr 24th 1780
                        
                        I did myself the pleasure of writing to you a few days ago by The Minister of France: since which time, the
                            Committee have brought in a partial report on the affairs of the army. It has been acted upon by Congress & thus
                            far agreed to. To call on the States for an army of 32,000 men, to be in the field by the 1st day of January next. To
                            reduce the remaining sixteen battalions, & all the light corps, & add them to state lines, so as to have
                            no more than forty nine battalions, & out of the horse, to re-establish four regiments. The infantry to consist of
                            580 privates, & the horse 320. The remaining 2300 to compose the artillery. The battalions of Infantry, Artillery,
                            & horse, are quota’d on the several States, & the reduction—incorporation, & filling them up,
                            submitted to them altogether. The mode recommended for engaging the men is, either for the war,
                            or one year, & on the first day of every September the States are to be informed of the
                            deficiencies of their quotas of men in order that they may fill them up by the 1st of January. I stretched my abilities to
                            their utmost extent, I exhausted every argument that nature, & my enquiries, & observations on this truely
                            important subject, had furnished me with, to get the fatal alternative, "or, for one year" altered, thus—That if the
                            battalions could not be compleated by the 1st day of Decr for the War, then (the States to be called in the most forcible
                            language) to fill them up by drafts for not less—than one year, from the 1st of Jany, but if
                            not then relieved, to be obliged to continue in the field untill such time as their places shall be actually supplied, by other drafts, or enlistments for one year, or for the War. The Commander in Chief to be
                                empowerd to discharge from time to time, such of the men as he shall think proper as their places
                            shall be by others supplied. By this mode, whatever numbers are once fixed on, and got into the field, we should be
                            certain of always having a permanent army & no longer be subject to the expence, and intolerable delays,
                            supineness, & negligence of the States—There would be an indispensible obligation laid on the states to relieve
                            their annual recruits, if they did not, the fault wou’d lay with them, but we would have the men—undiminished—Not as
                            hitherto has been the case as soon as the times of the men expire, to be left at liberty to return home, & the
                            army thus dwindle to a mere skeleton, & through the shameful neglect of the States, remain in this disgraceful
                            situation, untill the season for operation is nearly expired. I think such a plan is also founded on principles of true
                            policy: for, it would operate on the minds of the people especially of the monied men, as a matter in terrorem. As soon as
                            they find themselves subject to a draft (not on the spur of the occasion, but that it is become an established maxim,
                            & to which they must be annually subjected,) it immediately becomes their interest, to devise some means by which
                            they can avoid, what they will conceive to be, a tremendous inconvenience. The mode readily enough suggests itself to
                            them, which is, by classing the people, & each class to furnish certain number of men. In each class, no doubt
                            will be found a sufficient number of men, who will be ready to take a good bounty, rather than pay a heavy fine: and if
                            they manage matters with prudence, by  making the proper distinction in the bounties, between men for the war,
                            & those only for one year, I dare say, most of the men may be got for the war: for the nature of man is such, that
                            he is but too lyable to be influenced by the powers of that enchanting metal called gold, & there will be one
                            strong incentive to their accepting the largest sum which is, the people have strongly imbibed a notion
                            that the war cannot last more than a year or two longer, therefore I suppose they will readily enough imbrace the old
                            proverb, "a bird in the hand is worth two in the bush." Much may be said on the subject, but your Excys experience,
                            & knowledge of these matters renders it unnecessary. This was the plan Sir I proposd but after
                            a very long, & warm debate, it was rejected, & what I have before mentioned, substituted. I am extremely
                            anxious to have yr Excys opinion on this matter, therefore must earnestly request it of you. I mean it only for my private
                            information, as the business is already determined, & I suppose will not be altered.
                        There is one objection I am aware of that is the enormous expence it would create. To this I would answer, it
                            is better at once to incur the most enormous expence, & let there be an end of it than
                            to be every year running into very heavy expences, to answer little, or no valuable purpose, on the contrary, rather
                            tending to throw our affairs into the utmost confusion.
                        The reduction of the battalions, & consequently a great many officers, yr Excy will at once see the
                            propriety of keeping private, untill finally determined by Congress. I have the honor to be, with the highest respect And
                            the most sincere Esteem, Yr Excys most Obedt Servt
                        
                            Jno. Mathews
                        
                    